The-parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Order reversed, with ten dollars costs and disbursements, and’motion denied, with ten dollars costs. There is no proof that the judgment assigned to respondent is a lien upon the mortgaged premises, as there is no evidence of the estate or interest of Holmes in the premises. The indefinite allegation in the complaint is insufficient. This defect is fatal. The reversal is without prejudice to a renewal of the application upon further proof. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.